In action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Golden, J.), dated November 15, 1996, as, upon renewal, denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the plaintiff suffered a serious injury within the meaning of Insurance Law § 5102 (d) (see, Bates v Peeples, 171 AD2d 635).
Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.